TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00423-CV



Appellants, Star Operations, Inc. and Great American Insurance Company of New York//
                             Cross-Appellant, Dig Tech, Inc.

                                                 v.

   Appellee, Dig Tech, Inc.//Cross-Appellees, Star Operations, Inc. and Great American
                             Insurance Company of New York


   FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT
        NO. 12-0-337, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                                             ORDER


PER CURIAM

                  Appellee/Cross-Appellant Dig Tech, Inc. filed an unopposed motion to dismiss its

cross-appeal. We hereby grant the motion and dismiss Dig Tech’s cross-appeal. The appeal shall

continue as to the remaining appellants, Star Operations, Inc. and Great American Insurance

Company of New York. We have amended the style of the case to reflect the partial dismissal:

Star Operations, Inc. and Great American Insurance Company of New York, Appellants v. Dig Tech,

Inc., Appellee.

                  It is ordered December 17, 2015.



Before Justices Puryear, Goodwin, and Bourland